DETAILED ACTION
This office action is response to 07/19/2022. Claims 1-7 cancelled. Claims 8-18 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see page 5 in Remarks, filed 07/19/2022, with respect to claims 8-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Janik (US 2002/0050807 A1) in view of CHIEN (US 2019/0253670 A1), have been fully considered and are persuasive.  Applicant files eTD. Double Patenting rejection withdrawn. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 8-18 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 8 and 16, the prior art of record, specifically  Janik (US 2002/0050807 A1) teaches a method of using a device docking apparatus comprising: placing a portable electronic device in a receptacle of the device docking apparatus, the device docking apparatus fastened to a module on a wall; supplying power to the portable electronic device docked in the device docking apparatus from power wires connected to the module; receiving data from a network to the device docking apparatus using a wireless transfer protocol via a wireless transceiver base coupled with the device docking apparatus; and transferring the data to the portable electronic device (Fig. 10, 20, LCD 2020, para 081, wall switch devices in a typical house,  para 058, electronic components, including microprocessor, PDA 1000 includes electrical contacts 1042 and/or batteries 1044 to power PDA 1000, para 056, power the device docking apparatus 800, light bulb 850 filament from emitting light when switch 820 off).
Prior art of record,  CHIEN (US 2019/0253670 A1) teaches a torch for transportation equipment(s) or flashlight has built-in camera-assembly, consist of; at least one of LED light-sources supplies sufficient brightness to get colorful photos, video, stream-image, live-image, with or without audio digital data captured by camera-assembly under dark environment The LED torch or flash light under pre-determined setting or remote control or manual to turn on and turn off for desire catch function ((Fig. 4AA, Fig. 15, , para 0233, LED indicator lighted switch (7-17), microphone and speaker (7-16), indicator LEDs (7-14) and touch switch or inductive switch (7-15), para 042, LED light source (2) The '3513 use Photo sensor to make the on- off light, para 69, illuminator (109) on or off as determined by processor (140)).
However, the prior arts of record fail to teach, make obvious, or suggest, a method for updating remotely located individuals during an event, comprising: securing a portable electronic module at a power source; pointing the module at the emergency event and capturing an image; depressing one or more shutter release bars to create a time and location stamp; digitally associating the time and location stamp to the image captured; and wirelessly transmitting the image to receive a virtually real time image of the emergency event, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 8-18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689